Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                                           CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                       INJUNCTIVE RELIEF SOUGHT


  PB DONUTS, LLC,
  a Florida Limited Liability Company,
  d/b/a DUNKIN DONUTS,

        Defendant(s).
  ____________________________________/

                                         COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues PB DONUTS, LLC, a Florida Limited Liability Company,

  d/b/a DUNKIN DONUTS (“Defendant”), for declaratory and injunctive relief, attorneys’ fees,

  expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42

  U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as

  follows:

                                 JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking

  enforcement of the Settlement Agreement (copy attached as Exhibit A) reached in the case of

  HOWARD COHAN v. MIRAMAR PARKWAY DONUTS, LLC et al, 0:18-CV-62679-CMA

  (S.D. Fla.) (dismissed by order upon settlement) which arose out of Plaintiff’s claim of

  discrimination caused by certain barriers encountered by Plaintiff on Defendant’s property that
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 2 of 14




  prevented Plaintiff from the full and equal enjoyment of a place of public accommodation in

  violation of Title III of the Americans with Disabilities Act.

         2.      This Court is vested with original jurisdiction over this action pursuant to 28

  U.S.C. §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based

  on Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as

  the 2010 ADA Standards.

         3.      Venue is proper in this Court, FORT LAUDERDALE Division, pursuant to 28

  U.S.C. § 1391(B) and Internal Operating Procedures for the United States District Court For the

  Southern District of Florida in that all events giving rise to the lawsuit occurred in Broward

  County, Florida.

                                                  PARTIES

         4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

         5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor

  of the Real Property, which is subject to this suit, and is located at 9901 Pines Blvd., Pembroke

  Pines, FL 33024, (“Premises”), and is the owner of the improvements where Premises is located.

         6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  State of Florida.

         7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 3 of 14




  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms

  cause sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As

  such, Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         8.      On October 3, 2018, Plaintiff visited Defendant’s Premises. At the time of

  Plaintiff’s visit to the Premises on October 3, 2018, Plaintiff required the use of fully accessible

  restrooms and fully accessible service and eating areas. Plaintiff personally visited the Premises,

  but was denied full and equal access and full and equal enjoyment of the facilities, services,

  goods, and amenities within the Premises, even though he was a “bona fide patron”.

         9.      Defendant’s Premises is a public accommodation as defined by Title III of the

  ADA and as such is governed by the ADA.

         10.     On or about November 2, 2018, Plaintiff filed a lawsuit against Defendant seeking

  to force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. MIRAMAR PARKWAY DONUTS, LLC et al, 0:18-CV-62679-CMA (S.D. Fla.).

         11.     On or about January 29, 2019, Plaintiff’s suit was dismissed upon stipulation and

  notice to the U.S. District Court that the parties had settled.

         12.     In connection with said dismissal, Plaintiff and Defendant entered into a

  Settlement Agreement (Exhibit A) on or about January 24, 2019.

         13.     The Settlement Agreement required Defendant to complete all modifications to

  the Premises by on or about July 24, 2019.

         14.     Pursuant to the Settlement Agreement, Plaintiff was required to provide

  Defendant written notice of any modifications that were not completed as required. Upon receipt

  of such written notice, Defendant was required to cure any defects within thirty (30) days before

  Plaintiff could move to enforce the Settlement Agreement (See Exhibit A, Paragraph 3).
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 4 of 14




         15.      Defendant failed to complete the required modification(s) to the Premises as

  required by the ADA and the Settlement Agreement and Defendant has failed to give notice of

  any reasons or documentation for non-compliance.

         16.      Thereafter, Plaintiff personally visited Defendant’s Premises on September 23,

  2020 (and prior to issuing written notice to Defendant and prior to instituting this action) and

  March 22, 2021 (and prior to instituting this action).

         17.      Plaintiff required the use of fully accessible restrooms and fully accessible

  service and eating areas. Plaintiff was denied full and equal access and full and equal enjoyment

  of the facilities, services, goods, and amenities within the Premises, even though he was a “bona

  fide patron.”

         18.      On October 13, 2020, Plaintiff provided Defendant with written Notice of Non-

  Compliance of Settlement Agreement, indicating that Plaintiff encountered barriers at

  Defendant’s Premises and that several modifications agreed to by the parties in the Settlement

  Agreement were not completed by the required completion date of July 24, 2019.

         19.      Defendant has failed to complete the required modification(s) to its Premises as

  required by the ADA, the Settlement Agreement, and the notice provided to Defendant, and

  Defendant has failed to give notice of any reasons or documentation for non-compliance.

         20.      Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

         21.      Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 5 of 14




         22.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the

  requirements of the ADA.

         23.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are

  taken at the Premises to eliminate the discrimination against persons with physical disabilities.

         24.     Completely independent of the personal desire to have access to this place of

  public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

  purpose of discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 6 of 14




  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         25.      Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                                     COUNT I
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         26.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 25

  above as if fully stated herein.

         27.      On July 26, 1990, Congress enacted the Americans With Disabilities Act

  (“ADA”), 42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5)

  years from enactment of the statute to implement its requirements. The effective date of Title III

  of the ADA was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer

  employees and gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. §

  36.508(a).

         28.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with

                  disabilities and, despite some improvements, such forms of discrimination against

                  disabled individuals continue to be a pervasive social problem, requiring serious

                  attention;
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 7 of 14




               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public

                  services and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and

                  accosts the United States billions of dollars in unnecessary expenses resulting

                  from dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         29.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 8 of 14




                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          30.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA

  Standards, Defendant’s Premises is a place of public accommodation covered by the ADA by the

  fact it provides services to the general public and must be in compliance therewith.

          31.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          32.      Plaintiff has visited Premises, and has been denied full and safe equal access to

  the facilities and therefore suffered an injury in fact.

          33.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to its

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          34.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

  Department of Justice, Office of the Attorney General promulgated Federal Regulations to

  implement the requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA

  Standards ADA Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36,
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 9 of 14




  under which said Department may obtain civil penalties of up to $55,000.00 for the first

  violation and $110,000.00 for any subsequent violation.

          35.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          Outdoor Seating

                a. Failure to provide seating for a person(s) with a disability that has the correct

                   clear floor space for forward approach in violation of 2010 ADAAG §§ 902,

                   902.2, 305 and 306.

                b. Failure to provide a sufficient amount of seating when dining surfaces are

                   provided for the consumption of food or drink for a person(s) with a disability in

                   violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

          Men’s Restroom

                c. Failure to provide proper signage for an accessible restroom or failure to redirect

                   a person with a disability to the closest available accessible restroom facility in

                   violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                   703.5 and 703.7.2.1.

                d. Failure to provide the proper insulation or protection for plumbing or other sharp

                   or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§

                   606 and 606.5.

                e. Failure to provide the water closet in the proper position relative to the side wall

                   or partition in violation of 2010 ADAAG §§ 604 and 604.2.
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 10 of 14




               f. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG

                  §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

               g. Failure to provide proper knee clearance for a person with a disability under a

                  counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

                  and 606.2

         36.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 35 herein.

         37.      Although Defendant is charged with having knowledge of the violations,

  Defendant may not have actual knowledge of said violations until this Complaint makes

  Defendant aware of same.

         38.      To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

         39.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and was occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

         40.      To the extent the Premises, or portions thereof, was constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an

  obligation to design and construct such Premises such that it is readily accessible to and usable

  by individuals with disabilities, as required by 28 C.F.R. §36.401.
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 11 of 14




         41.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.

         42.      All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

         43.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991

  ADAAG standard applies and all of the violations listed in paragraph 35 herein can be applied to

  the 1991 ADAAG standards.

         44.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the Subject Facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the

  following injunctive and declaratory relief:

               1. That this Court declares that Premises owned, operated and/or controlled by

                  Defendant is in violation of the ADA;

               2. That this Court enter an Order requiring Defendant to alter its facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                  its policies, practices and procedures toward persons with disabilities, for such

                  reasonable time so as to allow the Defendant to undertake and complete corrective

                  procedures to Premises;
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 12 of 14




                4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the

                   Plaintiff; and,

                5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                           COUNT II
                                      BREACH OF CONTRACT

         45.       Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 25

  above as if fully stated herein.

         46.       On or about January 24, 2019, Plaintiff and Defendant entered into a Settlement

  Agreement. (Exhibit A). Through this Settlement Agreement, Defendant agreed to make

  modifications to Defendant’s Premises as outlined in the agreement. The Settlement Agreement

  required Defendant to complete all modifications to the Premises by on or about July 24, 2019.

         47.       Plaintiff has performed all conditions precedent to be performed by him under the

  Settlement Agreement, including providing notice to Defendant on October 13, 2020 prior to

  commencing this suit.

         48.       Since July 24, 2019, Defendant has failed to complete the modifications promised

  in the Settlement Agreement. Specifically, Defendant has failed to address the following

  violations:

  PROPOSED REMEDY

                a. Accessible Outdoor Seating: Provide seating for a person(s) with a disability that

                   has the correct clear floor space for forward approach in compliance with 2010

                   ADAAG §§ 902, 902.2, 305 and 306.
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 13 of 14




               b. Accessible Outdoor Seating: Provide a sufficient amount of seating when dining

                  surfaces are provided for the consumption of food or drink for a person(s) with a

                  disability in compliance with 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

               c. Men’s Restroom: Providing a gate or door with a continuous opening pressure in

                  compliance with 2010 ADAAG §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

               d. Men’s Restroom: Provide insulation or protection for plumbing or other sharp or

                  abrasive objects under a sink or countertop in compliance with 2010 ADAAG §§

                  606 and 606.5.

               e. Men’s Restroom: Provide the water closet in the proper position relative to the

                  side wall or partition in compliance with 2010 ADAAG §§ 604 and 604.2.

               f. Men’s Restroom: Provide proper signage for an accessible restroom, or redirect a

                  person with a disability to the closest available accessible restroom facility in

                  compliance with 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1,

                  703.2, 703.5 and 703.7.2.1.

         49.      Plaintiff has been damaged by the Defendant’s breach of the Settlement

  Agreement. Specifically, Plaintiff has had to retain the services of the undersigned attorney to

  pursue this action for breach of contract.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the

  following injunctive and declaratory relief:

               1. That this Court declares that Defendant has failed to comply with the Settlement

                  Agreement;
Case 0:21-cv-61013-RKA Document 1 Entered on FLSD Docket 05/13/2021 Page 14 of 14




           2. That this Court enter an Order requiring Defendant to alter its facilities to make

              them accessible to and usable by individuals with disabilities to the full extent

              required by Title III of the ADA;

           3. That this Court award reasonable attorney’s fees, all costs (including, but not

              limited to the court costs and expert fees) and other expenses of suit to the

              Plaintiff and as provided in the Settlement Agreement; and,

           4. That this Court award such other and further relief as it may deem necessary, just

              and proper.

        Dated May 13, 2021.

                                    Sconzo Law Office, P.A.
                                    3825 PGA Boulevard, Suite 207
                                    Palm Beach Gardens, FL 33410
                                    Telephone: (561) 729-0940
                                    Facsimile: (561) 491-9459

                                    By: /s/ Gregory S. Sconzo
                                    GREGORY S. SCONZO, ESQUIRE
                                    Florida Bar No.: 0105553
                                    SAMANTHA L. SIMPSON, ESQ.
                                    Florida Bar No.: 1010423
                                    Primary Email: greg@sconzolawoffice.com
                                    Primary Email: samantha@sconzolawoffice.com
                                    Secondary Email: alexa@sconzolawoffice.com
